Motion Granted; Affirmed and Memorandum Opinion filed August 13, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00676-CR

                RENDRICK ANTHONY CHEEKS, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1328385

               MEMORANDUM                         OPINION
      A jury convicted appellant of burglary of a habitation. In accordance with
the jury’s verdict, the trial court sentenced appellant on July 17, 2012, to
confinement for thirty-five years in the Institutional Division of the Texas
Department of Criminal Justice. Appellant filed a pro se notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Appellant filed a pro se
response to counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and the pro se
response, and we agree the appeal is wholly frivolous and without merit. Further,
we find no reversible error in the record. We need not address the merits of each
claim raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824,
827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                  PER CURIAM

Panel consists of Justices Brown, Christopher, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2